Citation Nr: 0117807	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  97-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
December 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

This case was previously denied by the Board in an October 
1998 decision.  The Board found the evidence was new, but not 
material.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hererinafter, "the Court").  The Court issued an 
Order in September 2000, vacating the Board's October 1998 
decision, and remanded the matter back to the Board for 
proceedings consistent with the Court's Order, including 
application of the three-part reopening analysis set forth in  
Elkins v. West, 12 Vet. App. 209, 218-219 (1999) (en banc).  


REMAND

Upon a preliminary review of the claims file, the Board notes 
that following the Board's October 1998 decision, additional 
relevant evidence has been associated with the veteran's 
claims file, part of which has not yet been reviewed by the 
RO.  The additional items of evidence include copies of 
service medical records including records from the Naval 
hospital, in Jacksonville, dated in May 1986 and December 
1986; a copy of a radiology report from the Philadelphia 
Veterans Administration Medical Center, dated in December 
1988; a February 1996 report from the Durham VA Medical 
Center; a private medical record dated in January 1998 from 
the Durham Orthopedic Clinic; a report from the Department of 
Labor; and copies of service medical records from 1983 to 
1987.  It appears that the foregoing evidence was received at 
the RO in February 1999.  Significantly, the Board notes that 
the January 1998 record from the Durham Orthopedic Clinic was 
not previously associated with the veteran's claims file, and 
has a direct bearing on the veteran's claim on appeal.  The 
veteran did not submit a waiver of RO consideration of the 
new evidence, see 38 C.F.R. § 20.1304(c) (2000), and the RO 
has not issued a Supplemental Statement of the Case 
addressing that evidence, as is required by 38 C.F.R. 
§ 19.31.  Moreover, the Board notes that in a November 2000 
statement from the veteran's representative, he stated that 
the veteran "does NOT waive consideration of evidence 
received by the Regional Office."  (emphasis in original). 

In addition to the foregoing, the Board notes that there was 
a significant change in the law pertaining to veteran's 
benefits, which took place during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  While the VCAA 
does not serve as a basis to reopen a previously denied claim 
(unless new and material evidence is presented), the law does 
require that a claimant be notified as to the type of 
evidence and information needed to complete a claim. 
 
Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
additional evidence received and 
undertake any additional development 
considered necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).  

2.  The case should again be reviewed by 
the RO on the basis of the additional 
evidence to determine whether the veteran 
has submitted new and material evidence 
to reopen her claim for service 
connection.  If the benefit sought is not 
granted, the veteran should be furnished 
a Supplemental Statement of the Case 
addressing all evidence associated with 
the claims file after the issuance of the 
March 1998 Supplemental Statement of the 
Case pertaining to her request to reopen 
a claim for entitlement to service 
connection for residuals of a neck 
injury.  The veteran and her 
representative should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


